Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00686-CR

                                           IN RE Chris SLACK

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 7, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 24, 2018, Relator Chris Slack filed a petition for writ of mandamus. After

considering the petition, this court concludes Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 2018-CR-0227, styled State of Texas v. Chris Slack, pending in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Kevin O’Connell presiding.